Exhibit 10(s)


WAIVER AND FIFTH AMENDMENT
TO AMENDED AND RESTATED
SENIOR SUBORDINATED LOAN AGREEMENT

        This WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED SENIOR
SUBORDINATED LOAN AGREEMENT (“Fifth Amendment”) is made and entered into as of
March 25, 2005 between CLARION TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), its subsidiaries party hereto (the Company and its subsidiaries are
referred to individually as a “Loan Party” and collectively as the “Loan
Parties”), jointly and severally, as borrowers and WILLIAM BLAIR MEZZANINE
CAPITAL FUND III, L.P., a Delaware limited partnership (“WBMCF”), the Emilie D.
Wierda Living Trust dated 3/1/94, William Beckman, Thomas Wallace, the Craig
Wierda Grantor Retained Annuity Trust, dated January 31, 1994, and the Emilie
Wierda Grantor Retained Annuity Trust, dated January 31, 1994, (together with
WBMCF, each a “Lender” and collectively, as the “Lenders”).

R E C I T A L S

        A.            Pursuant to that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of December 27, 2002, as amended by Waiver,
Consent and First Amendment to Amended and Restated Senior Subordinated Loan
Agreement dated April 14, 2003, Second Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated as of April 23, 2004, Consent and Third
Amendment to Amended and Restated Senior Subordinated Loan Agreement dated as of
August 2, 2004, and Fourth Amendment to Amended and Restated Senior Subordinated
Loan Agreement dated as of November 8, 2004 (and as further amended, restated or
otherwise modified, the “Loan Agreement”) between the Loan Parties and the
Lenders, the Lenders and Loan Parties agreed to amend and restate the terms of
an existing senior subordinated loan agreement.

        B.            Defaults have occurred with respect to certain of the
financial covenants in the Loan Agreement, which defaults the Loan Parties have
requested the Lenders to waive, and the Lenders are willing to grant such waiver
as provided in this Fifth Amendment. The Loan Parties have further requested,
and the Lenders have further agreed, to amend selected provisions of the Loan
Agreement upon the terms and conditions hereinafter set forth.

        C.            The Loan Parties, JPMorgan Chase Bank, N.A. (as successor
to Bank One, NA), as Agent and the Senior Lenders are entering into an eighth
amendment to amended and restated credit agreement dated as of the date hereof
(the “Senior Eighth Amendment”), pursuant to which Senior Lenders, among other
things, are agreeing to waive certain covenant defaults under and to amend the
terms of the Senior Loan Agreement.

        D.            Based upon the foregoing recitals, and without waiving any
rights or remedies other than those expressly waived herein, Lenders are willing
to amend the terms of the Loan Agreement under the terms and conditions
expressly set forth herein.

--------------------------------------------------------------------------------



A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

        1.           Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Fifth Amendment.

        2.           Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Fifth Amendment.

        3.           Defaults. The Loan Parties hereby acknowledge, confirm and
agree that certain events have occurred, as specifically described on Schedule I
hereto (said events collectively, the “Existing Defaults”), each of which
constitutes an Event of Default or Potential Event of Default and entitles, or
would entitle, the Lenders to exercise certain rights and remedies under the
Loan Agreement.

        4.           Waiver. In reliance upon the representations, warranties
and covenants of the Loan Parties contained in this Fifth Amendment, and subject
to the terms and conditions of this Fifth Amendment and any documents or
instruments executed in connection herewith, the Lenders agree to, and do
hereby, waive all of the Existing Defaults. The Loan Parties understand and
agree that the waiver contained in this Section 4 relates only to the Existing
Defaults, all of which occurred prior to the date of this Fifth Amendment, and
that said waiver shall not be construed as a waiver of, or agreement to waive,
any Events of Default or Potential Events of Default other than the Existing
Defaults. Except as limited and/or modified by this Fifth Amendment and by the
documents executed and delivered in connection herewith, the Loan Documents
shall continue in full force and effect until such time as the Obligations have
been paid in full.

        5.           Amendment of the Loan Agreement. Subject to the Loan
Parties’ performance of their obligations to Lenders hereunder on the date
hereof, the parties hereto agree to amend the terms of the Loan Agreement as
follows:

        (a)           The following definition is hereby added to Section 1.1 of
the Loan Agreement:


          “‘Fifth Amendment’ shall mean that certain Fifth Amendment to Amended
and Restated Senior Subordinated Loan Documents dated as of March 26, 2005,
between the Loan Parties and the Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.”


          “‘Fifth Amendment Closing Date’ shall mean the date on which the Fifth
Amendment shall have been executed and delivered by all parties thereto, and the
conditions in Section 7 thereof shall have been satisfied.”


WAIVER AND FIFTH AMENDMENT
-2-

--------------------------------------------------------------------------------



        (b)       Section 6.17 of the Loan Agreement is hereby amended by
deleting clauses (a), (b), (c), (d), (e) and (f) thereof, and replacing them
with the following new clauses (a), (b), (c), (d), (e) and (f), respectively:


        “(a)        Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio to be less than: (i) 0.45 to 1.00 for the
fiscal month ending on or about March 31, 2005; or (ii) 1.31 to 1.00 as of any
fiscal month-end thereafter, as determined in each case in accordance with GAAP
for the twelve consecutive month period then ending.”


        “(b)        Minimum EBITDA. The Loan Parties shall not permit EBITDA to
be less than: (i) negative $1,375,000 for the Company’s fiscal quarter ending on
or about March 31, 2005; or (ii) $1,980,000 for any fiscal quarter thereafter,
such amount to be determined in each case in accordance with GAAP for the period
of such fiscal quarter then ending.”


        “(c)        Senior Debt to EBITDA Ratio. The Loan Parties shall not
permit the Senior Debt to EBITDA Ratio to be greater than: (i) 5.61 to 1.00 as
of the end of the Company’s fiscal quarter ending on or about March 31, 2005; or
(ii) 2.365 to 1.00 as of the end of each fiscal quarter thereafter; such ratio
to be determined in each case in accordance with GAAP using the ratio of Senior
Debt as of the end of each such fiscal quarter to EBITDA for the period of four
consecutive fiscal quarters of the Company then ending.”


        “(d)        Total Debt to EBITDA Ratio. The Loan Parties shall not
permit the Total Debt to EBITDA Ratio to be greater than: (i) 10.175 to 1.00 as
of the end of the Company’s fiscal quarter ending on or about March 31, 2005; or
(ii) 4.675 to 1.00 as of the end of any fiscal quarter thereafter; such ratio to
be determined in each case in accordance with GAAP using the ratio of Total Debt
as of the end of each such fiscal quarter to EBITDA for the period of four
consecutive fiscal quarters of the Company then ending.”


        “(e)        Total Liabilities to Tangible Capital Funds Ratio. The Loan
Parties shall not permit the Total Liabilities to Tangible Capital Funds Ratio
to be greater than: (i) 13.20 to 1.00 as of the end of March 2005; or (ii) 5.23
to 1.00 as of the end of any month thereafter; such ratio to be determined in
each case in accordance with GAAP as of such month-end.”


        “(f)        Adjusted Working Capital. The Loan Parties shall not permit
Adjusted Working Capital to be less than: (i) negative $12,650,000 as of the end
of March 2005; or (ii) negative $9,900,000 as of the end of each month
thereafter; such amount to be determined in each case in accordance with GAAP as
of such month end. Notwithstanding the foregoing, the minimum Adjusted Working
Capital requirement hereunder shall increase by $1,000,000 over the prior year’s
December 31 number, as of and at the end of each fiscal year commencing with
fiscal year-end 2005; e.g., the minimum Adjusted Working Capital requirement as
of December 31, 2005 shall be negative $8,900,000.”


WAIVER AND FIFTH AMENDMENT
-3-

--------------------------------------------------------------------------------



        6.       Agreement Regarding Financial Covenants. The Lenders and the
Loan Parties hereby agree and acknowledge that, notwithstanding the provisions
of Section 6.17(a), (b), (c), (d), (e) and (f) of the Loan Agreement (as each is
amended by this Fifth Amendment), the Lenders and the Loan Parties intend to
negotiate a revised set of mutually-acceptable financial covenants to be
applicable during all periods after March 31, 2005.


        7.       Fifth Amendment Conditions. The Fifth Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions:


        (a)       receipt of this Waiver and Fifth Amendment to Amended and
Restated Senior Subordinated Loan Documents, duly executed by the Loan Parties
and Lenders;


        (b)       receipt of copies of all documents evidencing corporate action
taken by each Loan Party with respect to the consummation of the transactions
contemplated by this Fifth Amendment, including but not limited to, and as
requested by the Lenders, resolutions of the Board of Directors of each Loan
Party authorizing the execution, delivery and performance by such Loan Party of
this Fifth Amendment;


        (c)       receipt of a certificate of each Loan Party, signed by its
chief executive officer or president, to the effect that: (i) all of the
representations and warranties of such party contained in this Fifth Amendment
are true and correct as of the date hereof; (ii) such party has complied with
and performed all of the terms, covenants and agreements contained in the Senior
Subordinated Loan Documents which are to be complied with or performed by such
party on or before the date hereof; and (iii) other than the Existing Defaults,
no Event of Default or Potential Event of Default has occurred and is
continuing;


        (d)       receipt of the Senior Eighth Amendment, certified by the Loan
Parties’ secretary or president to be true and correct and in full force and
effect and any and all other documents, agreements, certificates and instruments
executed or delivered in connection therewith, each in form and substance
satisfactory to Lenders in their sole discretion; and


        (e)       receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request, all in a
form reasonably acceptable to Lenders.


        8.       Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Fifth Amendment, the Loan Parties hereby represent and warrant to
Lenders that:

        (a)       The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Fifth Amendment and the transactions
contemplated hereby.


WAIVER AND FIFTH AMENDMENT
-4-

--------------------------------------------------------------------------------



        (b)       The execution and delivery of this Fifth Amendment, the Senior
Eighth Amendment and the consummation by the Loan Parties of the transactions
contemplated hereby or thereby has been duly authorized by all necessary action
and other consents, approvals and the like required on the part of the Loan
Parties.


        (c)       Neither the execution and delivery by the Loan Parties of this
Fifth Amendment or the Senior Eighth Amendment nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Loan Parties
with the terms, conditions and provisions hereof or thereof, shall (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any lien, security
interest, charge or encumbrance upon its capital stock or assets pursuant to,
(iv) give any third party the right to accelerate any obligation under,
(v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)       This Fifth Amendment and the Senior Eighth Amendment have been
duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


        (e)       No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default,
other than the Existing Defaults.


        (f)       All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof (except as
disclosed on Schedule II hereto, and except for non material changes to certain
schedules previously delivered as of the Second Amendment Effective Date) as
though originally made on and as of the date hereof and will be true and correct
after giving effect to the amendments set forth in Section 5 hereof.


        (g)       Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Fifth Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Fifth Amendment.


        9.       Release and Indemnity.

        (a)       Each Loan Party does hereby release and forever discharge each
Lender (in such Person’s capacity as a Lender and not in such Person’s capacity
as officer, director or Affiliate of a Loan Party) and each Affiliate thereof
and each of their respective employees, officers, directors, partners, trustees,
agents, attorneys, successors, assigns or other representatives from any and all
claims, demands, damages, actions, cross-actions, causes of action, costs and
expenses (including legal expenses), of any


WAIVER AND FIFTH AMENDMENT
-5-

--------------------------------------------------------------------------------



  kind or nature whatsoever, whether based on law or equity, which any of said
parties has held, whether known or unknown, for or because of any matter or
thing done, omitted or suffered to be done on or before the actual date upon
which this Fifth Amendment is signed by any of such parties (i) arising directly
or indirectly out of this Fifth Amendment, or any other documents, instruments
or any other transactions relating thereto and/or (ii) relating directly or
indirectly to all transactions by and between each Loan Party and any Lender or
any of its respective directors, partners, officers, agents, employees,
attorneys or other representatives.


        (b)       Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Fifth Amendment or any investigation, litigation or
other proceeding (including any threatened investigation or proceeding) relating
to the foregoing or any of the other Senior Subordinated Loan Documents, and the
Loan Parties shall reimburse each Lender and each Affiliate thereof and their
respective directors, partners, officers, employees and agents, upon demand for
any expenses (including legal fees) reasonably incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the Person to be indemnified or in connection
with disputes exclusively between Lenders.


        (c)       Without limiting any provision of this Fifth Amendment, it is
the express intention of the parties hereto that each Person to be indemnified
hereunder or thereunder shall be indemnified and held harmless against any and
all losses, liabilities, claims or damages: (i) arising out of or resulting from
the sole ordinary or contributory negligence of such Person or (ii) imposed upon
said party under any theory of strict liability. Without prejudice to the
survival of any other obligations of the Loan Parties hereunder and under the
other Senior Subordinated Loan Documents, the obligations of the Loan Parties
under this Section 9 shall survive the termination of the Senior Subordinated
Loan Documents and the other Senior Subordinated Loan Documents and the payment
of the Obligations.


        10.       Miscellaneous.

        (a)       Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


WAIVER AND FIFTH AMENDMENT
-6-

--------------------------------------------------------------------------------



        (b)       Notices. All notices and other communications given to or made
upon any party hereto in connection with this Fifth Amendment shall be in
accordance with Section 8.6 of the Loan Agreement.


        (c)       Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Fifth Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under the Loan Agreement and the other
agreements against any one or more of the Loan Parties in their absolute and
sole discretion for any of the obligations of the Loan Parties or any other
liability or obligation of the Loan Parties arising thereunder.


        (d)       Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Fifth Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)       Entire Agreement. This Fifth Amendment and the instruments to
be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


        (f)       Counterparts. This Fifth Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)       Captions. Section captions used in this Fifth Amendment are
for convenience only, and shall not affect the construction of this Fifth
Amendment.


        (h)       No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


[SIGNATURES BEGIN ON FOLLOWING PAGE]

WAIVER AND FIFTH AMENDMENT
-7-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Fifth
Amendment to Amended and Restated Senior Subordinated Loan Agreement to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

By:     William Blair Mezzanine Capital Partners III, L.L.C., its general
partner

          By: /s/ Terrance M. Shipp
                    ——————————————
          Name: Terrance M. Shipp
                    ——————————————
          Title: Managing Director
                    ——————————————






SIGNATURE PAGES TO WAIVER AND FIFTH AMENDMENT
-S-1-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By: /s/ Craig Wierda
          ——————————————
Name: Craig Wierda
          ——————————————
Title: Trustee
          ——————————————


/s/ William Beckman
————————————————
William Beckman

/s/ Thomas Wallace
————————————————
Thomas Wallace




SIGNATURE PAGES TO WAIVER AND FIFTH AMENDMENT
-S-2-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


SIGNATURE PAGES TO WAIVER AND FIFTH AMENDMENT
-S-3-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

CLARION TECHNOLOGIES, INC.


By: /s/ William Beckman
          ——————————————
Name: William Beckman
          ——————————————
Title: President
          ——————————————



CLARION REAL ESTATE, LLC.


By: /s/ William Beckman
          ——————————————
Name: William Beckman
          ——————————————
Title: President
          ——————————————



SIGNATURE PAGES TO WAIVER AND FIFTH AMENDMENT
-S-4-

--------------------------------------------------------------------------------



SCHEDULE I
Existing Defaults

  (i) Loan Parties’ default under the financial covenant set forth in Section
6.17(a) of the Loan Agreement (“Fixed Charge Coverage Ratio”) as of the fiscal
period ending on or about February 28, 2005.


  (ii) Loan Parties’ default under the financial covenant set forth in Section
6.17(b) of the Loan Agreement (“Minimum EBITDA”) as of the fiscal period ending
on or about December 31, 2004.


  (iii) Loan Parties’ default under the financial covenant set forth in Section
6.17(c) of the Loan Agreement (“Senior Debt to EBITDA Ratio”) as of the fiscal
period ending on or about December 31, 2004.


  (iv) Loan Parties’ default under the financial covenant set forth in Section
6.17(e) of the Loan Agreement (“Total Liabilities to Tangible Capital Funds
Ratio”) as of the fiscal periods ending on or about December 31, 2004, January
31, 2005 and February 28, 2005.


  (v) Loan Parties’ default under the financial covenant set forth in Section
6.17(f) of the Loan Agreement (“Adjusted Working Capital”) as of the fiscal
period ending on or about February 28, 2005.


SCHEDULE 1 TO WAIVER AND FIFTH AMENDMENT
-Sched. 1-

--------------------------------------------------------------------------------



SCHEDULE II
Representations and Warranties

Schedule 4.10 to the Loan Agreement (“Subsidiaries”) is amended in the following
respects:

— the following subsidiaries, each of which is 100% owned by Clarion
Technologies, Inc., are hereby added:

  CTI RIO BRAVO, S. DE R.L. DE C.V. incorporated pursuant to Public Instrument
No. 11,069 dated November 22, 2004 of the records of Notary Public No. 1 in and
for Ciudad Juarez, Chihuahua and with Tax Identification Number (RFC)
CRB041122EN5.


  CLARION TECHNOLOGIES DE MEXICO, S. DE R.L. DE C.V. incorporated pursuant to
Public Instrument No. 11,068 dated November 22, 2004 of the records of Notary
Public No. 1 in and for Ciudad Juarez, Chihuahua and with Tax Identification
Number (RFC) CTM0411228G4.


— Mito Products, Inc., is deleted as a subsidiary, such entity having been
dissolved.

SCHEDULE 2 TO WAIVER AND FIFTH AMENDMENT
-Sched. 2-